UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 95-5557

DOMA MARIE NEWKIRK,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
W. Earl Britt, District Judge.
(CR-95-34)

Submitted: December 19, 1995

Decided: April 22, 1996

Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Gordon Widenhouse, Assistant Federal Public Defender, Raleigh,
North Carolina, for Appellant. Janice McKenzie Cole, United States
Attorney, J. Frank Bradsher, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Pursuant to Doma Newkirk's plea of guilty to violating 18 U.S.C.
§ 513(a) (1988), the district court entered a judgment order sentencing
her to fourteen months incarceration and a period of supervised
release, and also ordering her to pay restitution of $12,657.97. On
appeal, Newkirk challenges the restitution order on the ground that
the district court failed to consider her ability to pay restitution as
required by 18 U.S.C. § 3664(a) (1988). Because Newkirk failed to
object to the restitution order at sentencing, we review the order for
plain error. See United States v. Castner, 50 F.3d 1267, 1277 (4th Cir.
1995). To reverse for plain error, we must find (1) an error, (2) which
is plain, meaning obvious or clear under current law, (3) which affects
substantial rights--meaning that it is so prejudicial as to affect the
outcome of the proceedings in the district court, and which (4) seri-
ously affects the fairness, integrity, or public reputation of judicial
proceedings. Id. at 1277.

Our review of the record in this case discloses no error affecting
substantial rights. Although the district court did not render indepen-
dent findings regarding Newkirk's ability to pay the restitution
ordered, it satisfied its duty by explicitly adopting a presentence
report ("PSR") which contained an adequate basis for the court's
order. Id. at 1277. The PSR in this case reflects that Newkirk has an
eleventh grade education, a high school equivalency degree, and has
even completed some college course work. Moreover, she is a certi-
fied AIDS/HIV counselor, and has employment experience in that
capacity. Finally, the PSR reflects that she has no financial liabilities.

Given the information in the PSR, the district court could properly
conclude that Newkirk was capable of paying $12,657.97 in restitu-
tion over a period of three years. Moreover, we note that Newkirk did
not even attempt to present any argument in support of her burden to
prove her inability to pay restitution. See id. at 1277 n.9. Rather, when
expressly asked by the district court whether she had any objections
to the PSR's order of restitution, Newkirk explicitly said "no."

Accordingly, the district court's judgment order is affirmed. We
dispense with oral argument because the facts and legal contentions

                     2
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

AFFIRMED

                    3